DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is hereby withdrawn in view of the amended title.

	The previously issued drawing objection is hereby withdrawn in view of amended FIG. 5.

 	The Applicant’s arguments with respect to claims #1-8 in the reply filed on May 2, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Allowable Subject Matter
 	Claims #1-8 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “an adhesive loop connected to said chip and having an inner peripheral surface that defines a plurality of protrusions which surround said image sensing region of said chip” (claim 1).
 	As to claim 1, Saxod et al. (U.S. Patent Publication No. 2017/0133520 A1), hereafter “Saxod”, teaches a chip 3 including an image sensing region 7, an adhesive loop 17 connected to said chip and having an inner peripheral surface which surrounds said image sensing region (FIG. 2), a light-transmissible substrate member 12 that is connected to said adhesive loop oppositely of said chip to cover said image sensing region of said chip.  However, Saxod does not tech the adhesive loop having an inner peripheral surface that defines a plurality of protrusions.

 	As to claim 1, Chen (U.S. Patent Publication No. 2015/0364516 A1), hereafter “Chen”, teaches in FIG. 1A protrusions 34 that form a plurality of loops 28, 30, 32.  Protrusions 34 comprise photoresist, not adhesive.  Even if the plurality of discretely formed loops 28 could be construed as the instant claimed adhesive loop, they are not connected to chip 18.

 	No other prior art was found.

 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829